Citation Nr: 1141355	
Decision Date: 11/07/11    Archive Date: 12/06/11

DOCKET NO.  08-29 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied a rating in excess of 50 percent for service-connected PTSD.

This matter was previously remanded by the Board in November 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the Veteran's claim in November 2010 in part to obtain a VA examination to assess the current severity of the Veteran's PTSD.  The Veteran underwent an examination in November 2010.  However, the claims file was not available for review by the examiner at the time of the examination.  In a March 2011 supplemental opinion, the examiner indicated that he had since reviewed the claims file, and determined that the Veteran's presentation during the November 2010 examination cast those findings in doubt.  That is, there were subjective distortions made by the Veteran that rendered the examination invalid.  The examiner recommended that the Veteran be reexamined by a different examiner, and that the Veteran's history be made available as part of the examination.

In an October 2011 Informal Hearing Presentation, the Veteran's representative requested a new examination.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA examiner stated that the November 2010 examination is invalid and that another examination required.  The Board notes further, that the November 2010 VA examiner also indicated he had reviewed Computerized Patient Records System (CPRS) electronic records of the Veteran; on remand, all relevant CPRS records of the Veteran should be associated with the record for appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected PTSD.  Obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  Copies of all records from the CPRS that were reviewed by the November 2010 VA examiner should be associated with the claims file.

2.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The Veteran should be examined by a different examiner than the one who conducted the November 2010 examination.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should specifically review the November 2010 examination report and March 2011 supplemental opinion.

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.  

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, if an examination is performed, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claim, based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


